DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Response to Amendment
The amendment filed on 07/11/2022 has been entered.  Claims 1,4, 14 and 17 have been amended; claim 5 has been canceled (claims 2, 10-13, 15 and 18-20 were canceled in a previous amendment); and no new claims have been added.  Claims 1, 3-4, 6-9, 14 and 16-17 remain pending in the application. 

Response to Arguments
Applicant' s arguments with respect to allowability of claims 1, 3-4, 6-9, 14 and 16-17 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant' s amendments to independent claims 1 and 14.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen et al. (US PG Pub 2019/0052342 A1, hereinafter “Maattanen”), in view of Harada et al. (US PG Pub 2020/0337103 A1, hereinafter “Harada”), and further in view of Harada et al. (US PG Pub 2020/0389350 A1, hereinafter “Harada II”).
	Regarding claim 1, Maattanen teaches a client device (FIG. 5 wireless device 305; ¶ [0113]), comprising: at least one processor (FIG. 5 processing circuitry 414; ¶ [0113]); and a non-transitory computer-readable storage medium (FIG. 5 memory 416) having computer readable instructions stored thereon that, when executed by the at least one processor (¶ [0113]), cause the client device to: obtain a first indication indicating an outcome of a link monitoring procedure associated with a serving link between a network access node and the client device (FIG. 2 step 100; ¶ [0003] discloses that the UE performs radio link monitoring to monitor downlink radio link quality of serving cell (i.e. serving link between network access node and the UE/client device)); obtain a second indication indicating an outcome of a link re-configuration procedure associated with the serving link (FIG. 2 step 102; ¶ [0084] any of the alternatives listed related to beam recovery reads on link re-configuration procedure associated with the serving link); determine a value of a first counter associated with a radio link failure timer based on the first indication and the second indication (FIG. 2 step 104; ¶¶ [0042] – [0045] where N-n periodic OOS indications reads on determine a value of a first counter associated with a radio link failure timer based on the first indication and “+ one aperiodic indication or “+ an indication” related to beam recovery reads on determine a value of a first counter associated with a radio link failure timer based on the second indication); and 
start the radio link failure timer when the value of the first counter is equal to or larger than a first counter threshold value (FIG. 2 step 104; ¶¶ [0042] – [0045]  Together the N-n periodic OOS indications + one aperiodic indication for beam recovery (for example) determines the value of a first counter (i.e. threshold) needed to start a radio link failure timer; ¶ [0069] RLF timer is triggered if one or any combination of these alternatives are fulfilled: Number of (periodic) OOS events>N310a AND number of beam failure event(s)>N310b), determine a value of a second counter (¶¶ [0075] - [0076] N311) associated with the radio link failure timer (¶ [0074] T310) based on the first indication (¶¶ [0075] - [0076] number of periodic IS events N311a) and the second indication (¶¶ [0075] - [0076] number of aperiodic beam recovery events N311b); stop the radio link failure timer when the value of the second counter is equal to or larger than a second counter threshold value (¶¶ [0076] - [0077] RLF timer is stopped IF one or any combination of these alternatives are fulfilled: Number of (periodic) IS events>N311a AND occurrence of successful beam recovery).
	Maattanen does not explicitly teach that the RLF time is reset under the circumstances set forth in paragraphs [0076] – [0077].  Maattanen also does not teach decrease the value of the first counter by an amount defined by a first decrement function when the second indication indicates a successful outcome of the link re-configuration procedure, wherein the first decrement function comprises one of: a proportional scale-down of the value of the first counter based on a first decrement function variable; a reset of the value of the first counter to zero when a number of consecutive second indications indicating a successful outcome of the link re-configuration procedure are obtained, wherein the number of consecutive second indications is dependent on a first decrement function variable; or a reset of the value of the first counter to zero when a number of non-consecutive second indications indicating a successful outcome of the link re-configuration procedure are obtained, wherein the number of non-consecutive second indications is dependent on a first decrement function variable.
	In analogous art, Harada teaches that the value of the radio link failure timer (and N311) is reset.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maattanen in order to reset the radio link failure timer T310 as taught by Harada.  One would have been motivated to do so in order for a UE to be able to apply an updated RLM-RS configuration to properly detect a radio link failure, thereby enabling the network to more quickly resolve the failure which increases the UE's throughput.  (Harada ¶¶ [0010], [0022])
	The combination of Maattanen and Harada does not teach decrease the value of the first counter by an amount defined by a first decrement function when the second indication indicates a successful outcome of the link re-configuration procedure, wherein the first decrement function comprises one of: a proportional scale-down of the value of the first counter based on a first decrement function variable; a reset of the value of the first counter to zero when a number of consecutive second indications indicating a successful outcome of the link re-configuration procedure are obtained, wherein the number of consecutive second indications is dependent on a first decrement function variable; or a reset of the value of the first counter to zero when a number of non-consecutive second indications indicating a successful outcome of the link re-configuration procedure are obtained, wherein the number of non-consecutive second indications is dependent on a first decrement function variable.
	In analogous art, Harada II teaches decrease the value of the first counter by an amount defined by a first decrement function when the second indication indicates a successful outcome of the link re-configuration procedure (¶ [0083] . . . the UE delays the timer T310 (a counter of the timer) {reads on first counter} based on A-IS. “Delay” described herein refers to decreasing a value of the timer T310. . .  A decrease amount of the timer may be indicated by . . . a rate with respect to a current value or a maximum value (T310) {reads on first decrement function}; ¶ [0054] The IS associated with the BR success may be referred to as Aperiodic IS (A-IS)) {reads on second indication indicates a successful outcome of the link re-configuration procedure}), wherein the first decrement function comprises one of: 
a proportional scale-down of the value of the first counter based on a first decrement function variable (¶ [0083] . . . the UE delays the timer T310 (a counter of the timer) based on A-IS. “Delay” described herein refers to decreasing a value of the timer T310. . .  A decrease amount of the timer may be indicated by . . . a rate {reads on proportional scale-down of the first counter} with respect to a current value or a maximum value (T310) {reads on decrement function variable}); a reset of the value of the first counter to zero when a number of consecutive second indications indicating a successful outcome of the link re-configuration procedure are obtained, wherein the number of consecutive second indications is dependent on a first decrement function variable; or a reset of the value of the first counter to zero when a number of non-consecutive second indications indicating a successful outcome of the link re-configuration procedure are obtained,  wherein the number of non-consecutive second indications is dependent on a first decrement function variable.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maattanen and Harada to implement the teaching of Harada II.  One would have been motivated to do so in order to prevent a communication throughput from lowering when radio link monitoring  (RLM) control based on beam recovery (BR) is performed.  (Harada II ¶ [0009])

	Regarding claim 3, the combination of Maattanen, Harada and Harada II, specifically Maattanen, teaches wherein the client device is further caused to: increase the value of the first counter when the first indication indicates that the serving link is out of synchronization ([0042] discloses that the timer starts when the number of periodic OOS indications (i.e. first indication) is more than three if one aperiodic indication (i.e. second indication) has arrived.  Thus, in order to start the radio link failure time, the value of the first counter is increased in order to read a value of 3 when the first indication indicates the serving link (i.e. radio link referenced in step 100 of FIG. 2) is OOS); or set the value of the first counter to zero when the first indication indicates that the serving link is in synchronization.

	Regarding claim 6, Maattanen does not explicitly teach wherein the client device is further caused to: increase the value of the second counter when the first indication indicates that the serving link is in synchronization; or set the value of the second counter to zero when the first indication indicates that the serving link is out of synchronization.
	In analogous art, Harada teaches wherein the client device is further caused to: increase the value of the second counter when the first indication indicates that the serving link is in synchronization (¶ [0037] The number of continuous reception times (or a counter indicating the number of continuous reception times) of the IS indication that is a condition to stop the detection timer may be referred to as N311 (or a counter N311); ¶¶ [0041] – [0042] discloses that the N311 counter (i.e. second counter) is incremented upon reception of an indication that the radio link quality (i.e. first indication) exceeds a threshold a number of times to be considered in sync (IS)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maattanen, Harada and Harada II in order to implement the further teaching of Harada.  One would have been motivated to do so in order for a UE to be able to apply an updated RLM-RS configuration to properly detect a radio link failure, thereby enabling the network to more quickly resolve the failure which increases the UE's throughput.  (Harada ¶¶ [0010], [0022])

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 1.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 3.
	
Claims 4, 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen, in view of Harada, in view of Harada II, and further in view of Sagfors et al. (US PG Pub 2011/0217973 A1, hereinafter “Sagfors”).
	Regarding claim 4, the combination of Maattanen, Harada and Harada II does not teach wherein the client device is further caused to: increase the value of the first counter by an amount defined by a first increment parameter when the second indication indicates an unsuccessful outcome of the link re-configuration procedure.
	In analogous art, Sagfors teaches wherein the client device is further caused to: increase the value of the first counter by an amount defined by a first increment parameter (¶ [0052] discloses that different weights may be applied to values by which a counter is adjusted dependent on if the adjustment is triggered by an indication of radio link problem or radio link recovery; ¶ [0075] discloses that a factor of one (i.e. first increment parameter) is applied to the N310 value) when the second indication indicates an unsuccessful outcome of the link re-configuration procedure (¶ [0074] illustrating that at frame 31, N310 is incrementing by one when out-of-synch (i.e. unsuccessful outcome of link re-configuration) occurs again after the out-of-synch at frame 30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maattanen, Harada and Harada II to implement the teachings of Sagfors.  One would have been motivated to do so in order to provide a method for detecting radio link failure that operates well in diverse DRX conditions, thereby enabling a UE to achieve timely improvement of its connection to the network, while minimizing impact to battery life.  (Sagfors ¶ [0027])

	Regarding claim 7, the combination of Maattanen, Harada and Harada II does not explicitly teach wherein the client device is further caused to one or more of: increase the value of the second counter by an amount defined by a second increment parameter when the second indication indicates a successful outcome of the link re-configuration procedure; or decrease the value of the second counter by an amount defined by a second decrement function when the second indication indicates an unsuccessful outcome of the link re-configuration procedure.
	In analogous art, Sagfors teaches wherein the client device is further caused to one or more of: increase the value of the second counter by an amount defined by a second increment parameter when the second indication indicates a successful outcome of the link re-configuration procedure (¶ [0070] . . . In step 105, while the timer T310 is running, a second counter, e.g. n311 is, for each consecutive indication of radio link recovery, i.e. in synch indication, incremented with a value that is proportional to the time spent since the last received consecutive indication of radio link recovery (reads on second increment parameter); ¶ [0072] discloses that the level of recognition of radio link recovery for the second counter N311, is configurable and set by the network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maattanen, Harada and Harada II to implement the teaching of Sagfors.  One would have been motivated to do so in order to provide a method for detecting radio link failure that operates well in diverse DRX conditions, thereby enabling a UE to achieve timely improvement of its connection to the network, while minimizing impact to battery life.  (Sagfors ¶ [0027])

	Regarding claim 8, the combination of Maattanen, Harada and Harada II does not explicitly teach wherein the second decrement function comprises one of: a reduction of the value of the second counter based on a second decrement function variable; a proportional scale-down of the value of the second counter based on a second decrement function variable; a reset of the value of the second counter to zero when a number of consecutive second indications indicating an unsuccessful outcome of the link re-configuration procedure are obtained, wherein the number of consecutive second indications is dependent on a second decrement function variable; a reset of the value of the second counter to zero when a number of non-consecutive second indications indicating an unsuccessful outcome of the link re-configuration procedure are obtained, wherein the number of non-consecutive second indications is dependent on a second decrement function variable.
	In analogous art, Sagfors teaches wherein the second decrement function comprises one of: a reduction of the value of the second counter based on a second decrement function variable (¶ [0070] . . . while the timer T310 is running, a second counter, e.g. n311 is, for each consecutive indication of radio link recovery, i.e. in synch indication, incremented with a value that is proportional to the time spent since the last received consecutive indication of radio link recovery; ¶ [0071] For each non-consecutive indication of “out of synch” or “in sync”, the relevant counter (. . .  n311) is initialized to 1.  This teachings are interpreted as the value of the second counter, n311, is reduced based on a second decrement function variable (i.e. initialization/ reduction to 1.) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maattanen, Harada, Harada II and Sagfors to implement the further teaching of Sagfors.  One would have been motivated to do so in order to provide a method for detecting radio link failure that operates well in diverse DRX conditions, thereby enabling a UE to achieve timely improvement of its connection to the network, while minimizing impact to battery life.  (Sagfors ¶ [0027])

	Regarding claim 17, the combination of Maattanen, Harada and Harada II does not teach increasing the value of the first counter by an amount defined by a first increment parameter when the second indication indicates an unsuccessful outcome of the link re-configuration procedure.
	In analogous art, Sagfors teaches increasing the value of the first counter by an amount defined by a first increment parameter when the second indication indicates an unsuccessful outcome of the link re-configuration procedure (¶ [0052] discloses that different weights may be applied to values by which a counter is adjusted dependent on if the adjustment is triggered by an indication of radio link problem or radio link recovery; ¶ [0070] a counter, e.g. n310, is for each consecutive indication of radio link problem, i.e. out of synch indication (i.e. unsuccessful outcome of the link re-configuration procedure), incremented with a value (i.e. first increment parameter) that is proportional to the time spent since the last received consecutive indication of radio link problem).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maattanen, Harada and Harada II in order to implement the teachings of Sagfors.  One would have been motivated to do so in order to provide a method for detecting radio link failure that operates well in diverse DRX conditions, thereby enabling a UE to achieve timely improvement of its connection to the network, while minimizing impact to battery life.  (Sagfors ¶ [0027])	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maattanen, in view of Harada, in view of Harada II, in view of Sagfors, and further in view of Chakraborty et al. (US PG Pub 2019/0028174 A1, hereinafter “Chakraborty”).
	Regarding claim 9, the combination of Maattanen, Harada, Harada II and Sagfors does not explicitly teach wherein the client device is further caused to: receive a control message from the network access node, wherein the control message indicates at least one of a first counter threshold value, a second counter threshold value, the first increment parameter, a second increment parameter, a first decrement function variable, a second decrement function variable, a first decrement function, and a second decrement function.
	In analogous art, Chakraborty teaches wherein the client device is further caused to: receive a control message from the network access node (¶¶ [0120] – [0121] RRC signaling from gNB to UEs), wherein the control message indicates at least one of a first counter threshold value (¶ [0120] N310 values), a second counter threshold value (¶ [0121] N311 values), the first increment parameter, a second increment parameter, a first decrement function variable, a second decrement function variable, a first decrement function, and a second decrement function.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maattanen, Harada, Harada II and Sagfors for the UE to receive control signaling including first and second counter threshold values as taught by Chakraborty.  One would have been motivated to do so in order for the UE to receive threshold values tailored to its circumstances, such as positioning in the cell, to enable the UE to recognize and therefore rectify a beam failure event as soon as possible, thereby increasing the UE’s throughput.  (Chakraborty ¶¶ [0119], [0120])

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2021/0006998 A1 (Xu et al.) – discloses a method and device for managing threshold pair change; and
US PG Pub 2015/0156657 A1 (Ji) – discloses a method and device for monitoring a radio link. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413